Case 4:19-mj-00003-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 1 of 13

AO 100 (Rev_ 061'09) Appiicalion i`nra Search Warrant

UNITED S.TATES DISTRICT CoURr i." it is E .rL'
forms J/.\N 0 3 2019

Northern District of Ol<|ahoma

rvtark .C. McCarlt, C|e;.
. 'l
in the Matter ot the Search of` u'S' D|STRICT CUUP
PRoPERTY sEizEr) BY Us. cusroMs ANr) . @ m
BORDER PRo'rEc'rcoN FROM YIFAN MAN , / / l ,
on misc/2013 ,\No sroREr) Ar PREMisEs Case NO' /Ul ml
CoNTRoLLED Bv cus'roivls AND BoRr)F.R
PRoTECTioN A'r 'ri 113 DALLAs/FT_ woR’rn

iNTERNA'rloNAL ArRPolt'r

\_/\_/‘~_/*~_/\_J\_/

APPLICAT|ON FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property na'wrrin» rim person or describe the
property to be searched mini give its iocniion):

See Attachment "A"

located in the rir¥l§ioitl}§\;n*__ st District o|’ Oklahoma , there is now concealed iidem;'/_i-rlm

 

person or describe lite property to be seized)l
See Attachment "B"

The basis for the search under Fed. R. Crim. P. 4l(c) is retract-mm or march
i!{evidence ofa crime;
l!i contraband, fruits ot`crime, or other items illegally possessed;
d property designed for use. intended i`or use, or used in committing a crime;
ill a person to be arrested or a person who is unlawfully restrained

The search is related to a violation oi`:

Code Secrion ()_{]iznse Descripric)n
18 U.S.C. § 1832(3) Theil of Trade Secrets
18 U.S.C. § 1030(3)(1) Fraud and Reiated Activities in Connection with Cornputers

The application is based on these t`acts:

See Attached Afildavit by Brian S. Dean, SA, FB|

  
  
 

E{ Continued on the attached sheet.

ii Delayed notice ot` m days (give exact ending date if more than 30 days: j>// _A?_ ) is requested
under 18 U.S.C. § 31033, the basis of which is set forth on the attached sheet.

lipp/ic'aiii 's signature

Brian S. Qean, SA, FB|

Pi'iin‘ed name ami iirie

Sworn to before m and signed in my presencel
Date: / _/_§_

_ .. _ JGV.{EMW
City and state: Tu|sa, OK 7 _ S Magistrat Judge Pau| J. Cle

\_) Pi'ii:i'e'ri name nmi title

 
  
    
    
 

 

 

 

Case 4:19-mj-00003-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 2 of 13

IN THE UNITED STATES DISTRICT COURT
FOR NORTHERN DISTRICT OF OKLAHOMA

IN THE MATTER oF THE sEARcH oF
PRoPERTY sEIZED BY U.s. cUsToMs 3
AND BoRDER PRoTEcTIoN FRoM l , ' , /p/jc
YIFAN MAN oN 12/30/2018 AND ease N°' 41 my
sToRED A'r PREMISES CoNTRoLLED

 

 

 

BY cUsroMs AND BoRDER WiS-‘ll
PRoTEcTIoN AT THE DALLAs/Fr.
woRTH mrERNA'rroNAL AIRPoRr.

AFFIDAVIT IN sUPPoRT oF

AN APPLICATION FOR A SEARCH WARRANT
I, Brian S. Dean, being duly sworn, hereby depose and state as follows:
INTRODUCTION

l. I make this affidavit in support of an application for a search warrant for the
property of Yifan Man, a Chinese National with a date of birth of 10/12/1955, seized by U.S.
Customs and Border Protection on 12/30/2018 at the Dallas/Ft. Worth International Airport, and
further described in Attachments A and B.

2. I am a Special Agent of the Federal Bureau of Investigation (FBI) assigned to the
Oklahoma City Field Ofiice, Tulsa Resident Agency. As a Special Agent, my duties include
investigating Violations of federal criminal law and threats to national security. In addition to
formalized training, I have received extensive training through my involvement in numerous
investigations working alongside experienced law enforcement officers at both the federal and
local level. My investigations include, but are not limited to, counterterrorism, computer
intrusions, drug and gang violations, and violent crimes '

3. 'l`he facts and circumstances of this investigation set forth in this affidavit are based
on my personal observations, knowledge obtained from other law enforcement officers, my review

of documents related to this investigation, conversations with others Who have personal knowledge

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 3 of 13

of the circumstances described herein, and a review of public source information This affidavit
is submitted for the limited purpose of establishing probable cause in support of the application
for a search warrant, and therefore does not include each and every fact I have learned during the
course o-f this investigation

4. Based on my training, research, experience, and the facts as set forth in this
affidavit, there is probable cause to believe that violations of:

~ Title 18, United States Code, Section 1832(a) - Theft of Trade Secrets;
- Title 18, United States Code, Section 1030(a)(1) - Fraud and Related Activities in
Connection with Computers;

have been committed, and evidence of these crimes are located in the place described in
Attachment A. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), (b)(l)(A), &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).
BACKGROUND CONCERNING COMPANY A

5 . Company A was established in 1917, and is an international independent energy
and petroleum corporation, focused on the exploration and development of petrochemical products
and by-products, oil, and natural gas. Several years ago, Company A developed a cutting-edge
Downstream Energy Market Product (hereafter referred to as Product A), and in the last year alone,
has earned an estimated $1.4 to $1.8 billion from the sale and distribution of the product in
interstate and foreign markets. Currently, there are only two refineries in the world capable of
manufacturing Product A, and one is located in the Northem District of Oklahoma.

6. Company A’s technological research, development, and processes associated with

the production of Product A are critical to its business and are considered sensitive proprietary

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 4 of 13

information This information (hereinafter referred to as the Trade Secret Information), would be
of significant value to Company A’s competitors, and is therefore protected through a multi-
layered strategy involving both physical security, as well as password protected computer systems
7. Company A restricts access to the facility where Product A is produced. Magnetic
card readers are utilized to gain access to the main building, and are again required to enter
individual research divisions Within. Only employees with an operational need-to-know are
granted access to Trade Secret Information. Additionally, as a condition of their employment, all
personnel are required to sign a non-disclosure agreement specifically prohibiting the distribution
of any confidential and proprietary information, and or research products to other companies,
persons, or countries
8. Company A also has multiple data security policies in place stipulating all
information created, sent, received, or stored on Company A’s electronic resources is company
`property, and all activity on Company A’s electronic resources is subject to monitoring These
policies prohibit employees from transmitting, receiving, or storing company information outside
Company A’s electronic resources y
BACKGROUND CONCERNING HONGJIN TAN
9. On 04/21/2017, Company A hired Hongjin Tan, a citizen of The People’s Republic
of China, as a research engineer in their battery development division in the Northem District of
Oklahoma. According to the resume Tan provided Company A, Tan received a Bachelor of
Science Degree in Physics from Nanjing University in Nanjing, China (2006), and a Master’s
Degree and Doctorate Degree from the California Institute of Technology in Pasadena, California
(2011). While employed with Company A, Tan was responsible for the development of battery

technology through the utilization of Company A proprietary information

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 5 of 13

PROBABLE CAUSE

10. On 12/13/2018, at approximately 12:19 p.m. Eastern Time, Company A notified
the FBI regarding possible theft of trade secrets at their primary facility in the Northern District of
Oklahoma. According to a Company A representative, on 12/12/2018 at approximately 10:30
a.m., Tan provided his two weeks’ notice to his supervisor, and said he was returning to China to
take care of his aging parents. Tan said he did not currently have a job offer, but was negotiating
with several battery companies in China. Tan’s Sudden and unforeseen resignation coupled with
the possibility of Tan seeking employment with a competitor, prompted Company A to revoke his
access to company systems, and conduct a Systems Access review of his computer activity.

1 1. During the review, Company A security specialists noted Tan had recently accessed
hundreds of files considered to be outside the scope of his employment Among these files Were
multiple documents pertaining to the technical processes involved in the production of Product A,
its use in cell-phone and lithium-based battery systems, as well as Company A’s marketing strategy
for Product A in China.

12. Security personnel escorted Tan to his supervisor’s office where he was advised he
would not be allowed to finish his final two weeks of employment, and was no longer authorized
to be on Company A’s property. Tan’s personal bag and keys were searched, and then he was
escorted off the premises At approximately 4:00 p.m. that afternoon, Tan sent the following text
message to his supervisor:

[Another Company A supervisor] was asking if there is anything I have with me

associated with company IP. I have a memory disk that contains lab data that I plan to

write report on, and papers/reports l plan to read at home. Now that I have been exited

from (COMPANY A), can you check What is the best way of handling the information and
how sensitive they are? Can I still read the papers/reports from the memory disk?

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 6 of 13

After receiving the above text from Tan, Tan’s supervisor asked him to return the flash drive to
Company A. At approximately 5: 15 p.m. on 12/12/18, Tan returned to the Research Technology
Center at Company A, where he provided a personally owned USB flash drive to his supervisor.
Tan’s supervisor continued at no point was he issued a flash drive, ncr was he authorized to utilize
one over his company issued laptop to access work related inforrnation, especially information
deemed to be outside his duties and responsibilities

13. Using commercially available software, Company A security specialists reviewed
the USB flash drive and discovered it contained data files (both deleted and undeleted) owned
solely by Company A. Several of the documents were marked “CONFIDENTIAL” or
“R.ESTRICTED,” and after further analyzation, it was determined these files in compilation with
one another, would provide a competing company the technical know-how to produce Product A.
The unauthorized distribution of this information would have tremendous impact to Company A
in terms of technological and economic loss.

14. These specific files Were deleted from the flash drive on 12/12/2018, the day of
Tan’s resignation This in direct violation of the Confidential Information, Non-Disclosure and
Intellectual Property Agreement signed by Tan on 06/19/2018. Without prior written consent,
employees are not to:

“disclose, use, reproduce, or transmit (except for the performance of his duties for

Company A), or permit the unauthorized disclosure, use, reproduction or transmission of

any Confidential Information during the period of his employment with Company A or at

any time thereafter...and upon leaving the employ of Company A, take any records,

memoranda, drawings, pictures, models, papers, notebooks, reports, computer disks or

other similar media having Confidential Information in or on such media.”

15. Tan was reminded of this obligation every time he logged into his work computer

by a Warning banner which stated:

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 7 of 13

This is a private computer system to be accessed and used for (Company A) business
purposes By accessing, using and continuing to use this system or device, you agree to
the terms of use, All access must be specifically authorized and used only in accordance
with all applicable (Company A) policies. Unauthorized access or use of this system is
prohibited and may expose you to liability under criminal and civil laws. Absent a separate
written agreement, all non-personal information and content you create, store or collect on
behalf of (Company A) or in the scope of your employment, on this computer system is

the sole property of (Company A). To the extent permitted under local law, (Company A)

reserves the right to monitor, access, intercept, records, read, copy, capture and disclose all `

information received, sent through or stored in this system or device, without notice, for
any purpose and at any time.

16. On 12/13/2018, one of Tan’s co-workers filed a report with Company A security
personnel The co-worker said on 12/12/2018 while out to dinner with Tan, Tan told him he Was
leaving Oklahoma on 12/27/2018 to return to China. Tan said he had interviewed for a job with a
Chinese company (hereafter referred to as Company B) during his last trip to China in September
2018, and had been in constant contact with the company since he was in graduate school at The
California Institute of Technology.

17. According to their company website, Company B is an energy engineering
company located in Xiamen, China, and has “developed two [battery] production lines so far, one
for Li-ion battery cathode materials (such as lithium cobalt oxide, ternary cathode material, lithium
manganese oxide, lithium iron phosphate, etc.) and the other for NiMH battery anode material
(Hydrogen storage alloy).”

18. Intemational travel records for Tan from U.S. Customs and Border Protection and
U.S. Department of Homeland Security confirm Tan traveled from the Dallas/Ft. Worth
Intemational Airport to Peking, China on 9/15/2018. Tan returned to the Dallas/Ft. Worth
International Airport via the Beijing, China Capital International Airport on 9/30/2018.

19. On 12/19/2018, Tan’s laptop issued to him by Company A was forensically

examined by technically trained FBI computer analysts. A scanned document bearing Company

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 8 of 13

B’s insignia was sent from Tan’s work email to his personal Yahoo! account
hongjin.tan@yahoo.com, and was located on the laptop. The letter was written in Chinese, dated
10/15/2018, and contained Tan’s signature at the bottom with the date of 10/17/2018. An image
of this letter was submitted to an FBI Chinese linguist who roughly translated the text of the letter
as follows:

This is a Position Hiring Agreement:

Mister TAN Hongjin will be the Energy New Material Engineering Center Director [LT]

in Xiamen. The letter includes his responsibilities in the management portion as well as

his expertise area. TAN's annual salary will be 800,000 RMB. As soon as he starts, he
will be compensated 400,000 RMB for introducing the talent. While you [TAN] are
signing the contract, you must guarantee that the information you have already provided
and will provide is real and effective; there is no false [information]. TAN must promise
the confidentiality that he has not [released] to a third party company technology and
operational related information TAN must sign the agreement before 10/20/2018, and the

agreement becomes valid [on] 1/1/2019.

20. Affiant interprets the letter to mean Tan has been offered a substantial position with
Company B in Xiamen, China for a salary of 800,000 RMB (approximately $116,000 USD). Tan
has provided Company B with information, or “talent” for which he Will be compensated
400,000RMB (approximately $58,000 USD), and by signing the offer, he guaranteed the
information was real, effective, and has not been provided to any other competing companies
Affiant also notes this offer was made approximately two weeks after Tan returned from China,
and is in direct conflict with what he told his supervisor in his Exit Interview about not having a
job lined up in China.

_ 21. Tan took multiple steps to prepare for his departure from the United States to
include placing his residential property on Craigslist, as well as visiting multiple car dealerships
in the Tulsa area in efforts to sell his vehicle. Additionally, documentation found on his personal

thumb drive revealed Tan booked a flight to China with Xiarnen Airlines out of Los Angeles,

California on 11/1/2018 for a departure date of 12/27/2018.

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 9 of 13

INVOLVEMENT OF YIFAN MAN

22. Tan’s mother Yifan Man, arrived in Tulsa, OK on 11/12/2018. Man resided with
her son in Bartlesville, OK until 12/20/2018, when federal agents arrested Tan on violations of
Title 18, U.S.C. Section 1832 pursuant to a federal search warrant executed at his residence Man
Was present during the search, and remained at the residence after agents departed

23. International flight records indicate Man had also booked a flight for China on
12/27/2018, however her reservations were on American Airlines out of Dallas, Texas. Her
itinerary changed multiple times for unknown reasons, but was eventually confirmed for a
departure date on 12/30/2018, after Tan repeatedly advised Man to depart for China during
monitored jail calls.

24. During a routine secondary inspection performed by Customs and Border
Protection (CBP), Man was found to be in possession of 7 CD/DVDS concealed inside a plush
animal case. CBP believed this case was positioned in a manner to avoid detection, and based on
writing located on the CD/DVDS, the discs may have contained pirated software Attempts by
CBP to examine the information on the CD/DVDS were unsuccessful due to the discs being
encrypted. Per their protocol, CBP seized the CD/DVDs as well as Man’s smart phone for further
examination Man ultimately departed the United States for China as scheduled, leaving her items
in possession of CBP.

CONCLUSION

25. Based on the aforementioned facts and circumstances, Affiant believes there is
probable cause to suggest the property seized by U.S. Customs and Border Protection on
12/30/2018 from Yifan Man at the Dallas/Ft. Worth International Airport contains evidence, fruits,

and or instrumentalities of violations of statutes as previously noted. I therefore respectfully

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 10 of 13

request this Court to issue a search warrant for the location and items listed in Attachments A and
B.

26. Affiant further requests the Court order all papers in support of this application
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of the
targets of the investigation Accordingly, there is good cause to seal these documents as premature
disclosure may give targets an opportunity to flee from prosecution destroy or tamper With
evidence, change patterns of behavior, and or notify confederates

Respectfully Submitted,

%@@

Briaii S. Dean
Special Agent
Federal Bureau of Investigation

Subscri'oed and sworn to before me on the ZFZJday January 20]9.

W_,/ /
rable ul J. Cleaicyl
TED STA SMAGIST TE JUDGE

  

   
 

Ho

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 11 of 13

ATTACHMENT A - AREA(S) TO BE SEARCHED
This warrant applies to the property of Yifan Man seized by U.S. Customs and
Border Protection on 12/30/2018 at the Dallas/Ft. Worth lnternational Airport to include:
¢ l plush animal CD Case;

¢ 7 encrypted CD/DVDS;

¢ l smart phone;

 

10

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 12 of 13

ATTACHMENT B - ITEMS TO BE SEIZED
I. All records and information described above in Section I that constitutes fruits,
evidence, and instrumentalities of violations of:
- Title 18, United States Code, Section 1832(a) ~ Theft of Trade Secrets;
- Title 18, United States Code, Section 1030(a)(l) - Fraud and Related Activities in
Connection with Computers;
or information relating to violations of 18 U.S.C. Section 1832(a)(1) and or 1030(a), involving
Hongjin Tan:
a. Records and information relating to a conspiracy to defraud Company A as
referenced in the affidavit;
b. Records and information relating to an access of Company A computers;
c. Records and information relating to CONFIDENTIAL, RESTRICTED, or Trade
Secret Information owned solely by Company A;
II. Computers or storage media used as a means to commit the violations described
above, including downloading confidential materials without authorization in violation of 18
U.S.C. § 1832(a).

a. The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical,
an`thmetic, or storage fiinctions; including desktop computers, notebook computers, mobile
phones, tablets, server computers, and network hardware

b. The term “storage medium” includes any physical object upon which computer
data can be recorded. Examples include hard disks, RAM, floppy disks, flash memory,

CD-ROMS, and other magnetic or optical media.

ll

Case 4:19-mj-OOOO3-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 13 of 13

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902111)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. I am employed by Yahool, and my official title

is . I am a custodian of records for Yahoo!. I state that each

 

of the records attached hereto is the original record or a true duplicate of the original record in
the custody of Yahool, and that I am the custodian of the attached records consisting of
(pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with
knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted business
activity of Yahoo!; and

c. such records were made by Yahool as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

Date: Signature:

 

12

